DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 4/6/2021 have been considered.  Claims 1, 2, 4, 5 and 17 have been amended.  Claim 21 has been added.  Claim 19 has been cancelled.  Claims 1-18, 20 and 21 remain pending in the application.
Allowable Subject Matter
Applicant’s amendments have overcome each and every Drawing Objection, 112(b) rejection, and prior art rejection set forth in the Non-Final Rejection filed 2/12/2021.  Claims 1-18, 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The combination of structure present in independent Claims 1, 17 and 21 along with the amended language was not found in the prior art of record.  In particular, the limitations that “a head support; an elongated spine support extending outwardly from a substantially central point of a side of the head support” and “wherein the lower member is pivotally connected to the elongated spine support such that it is rotatable about a longitudinal axis of the elongated spine support” in combination with the other structure disclosed in Claims 1, 17 and 21 was not found in the prior art of record.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1, 17 and 21 may be reasonably set forth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673